


109 HRES 858 IH: Condemning the recent vote by the British

U.S. House of Representatives
2006-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 858
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2006
			Mr. Higgins (for
			 himself, Mr. Pence,
			 Mr. Lantos,
			 Mr. Waxman,
			 Mr. Gene Green of Texas,
			 Mr. Hastings of Florida,
			 Mr. Burton of Indiana,
			 Mr. Souder,
			 Mr. Garrett of New Jersey,
			 Mr. Ackerman,
			 Mr. Norwood,
			 Mr. McNulty,
			 Mr. Crowley,
			 Mrs. Maloney,
			 Mrs. McCarthy,
			 Mr. Rothman,
			 Ms. Ros-Lehtinen,
			 Mr. Engel,
			 Mr. Sessions,
			 Mr. Lynch,
			 Mrs. Northup,
			 Mr. Nadler,
			 Mr. Israel,
			 Mr. Berman,
			 Mr. Markey, and
			 Mr. Kirk) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Condemning the recent vote by the British
		  National Association of Teachers in Further and Higher Education (NATFHE) to
		  boycott Israeli academia.
	
	
		Whereas on May 29, 2006, the British National Association
			 of Teachers in Further and Higher Education (NATFHE) adopted a resolution to
			 boycott Israeli faculty and academic institutions that do not dissociate
			 themselves from their state and Government, which are falsely accused of
			 practicing apartheid policies;
		Whereas a similar resolution in favor of an academic
			 boycott of Israel was passed by the British Association of University Teachers
			 (AUT) in April 2005 and then rescinded in May 2005 by a Special Council of the
			 AUT;
		Whereas Israel is the strongest ally of the United States
			 and a true democratic partner in the Middle East, one which upholds the
			 principles and values of academic freedom;
		Whereas NATFHE seeks to impose an offensive loyalty test
			 on Israeli academics;
		Whereas the boycotting of Israeli academics contributes to
			 the delegitimization and demonization of the State of Israel;
		Whereas such boycotts represent a dangerous assault on the
			 principles of academic freedom and open exchange;
		Whereas representatives of the British Government, as well
			 as many university presidents, academic bodies, and leading scholars in the
			 United States and Great Britain have spoken out against such campaigns;
			 and
		Whereas NATFHE and the Association of University Teachers
			 merged on June 1, 2006, into a new union, the University and College Union
			 (UCU): Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the vote by the British National
			 Association of Teachers in Further and Higher Education (NATFHE) of May 29,
			 2006, to boycott Israeli academics and academic institutions that refuse to
			 declare their opposition to the Government and State of Israel;
			(2)finds NATFHE’s criticism of Israeli policy
			 particularly objectionable when the Israeli government has made courageous and
			 far-reaching contributions to peace, including withdrawal,
			 settlement-dismantlement in Gaza, commitment to a 2-state solution, and
			 commitment to further withdrawals in the West Bank;
			(3)urges the
			 University and College Union (UCU) to nullify and void the NATFHE resolution
			 and to issue a statement deploring the campaign to boycott Israeli
			 academia;
			(4)commends the
			 British Government for its criticism of the NATFHE resolution, and commends
			 leading academics for speaking out against the resolution;
			(5)deplores any
			 comparison between the State of Israel, where all citizens are equal before the
			 law, and the former apartheid regime in South Africa; and
			(6)urges governments
			 and educators throughout the world to reaffirm the importance of academic
			 freedom and open dialogue and to condemn measures that would prevent the
			 production, sharing, and exchange of knowledge.
			
